UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1050


RICHARD EKOW TAKYI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 7, 2010                 Decided:   October 18, 2010


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Alexandru I. Craciunescu, Steffanie J. Lewis, INTERNATIONAL
BUSINESS LAW FIRM, P.C., Washington, D.C., for Petitioner. Tony
West,   Assistant  Attorney  General,   Melissa  Neiman-Kelting,
Stefanie Notarino Hennes, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard Ekow Takyi, a native and citizen of Ghana,

petitions      for     review     of    the     Board     of    Immigration      Appeals’

(“Board”)      order     dismissing       his     appeal       from    the    immigration

judge’s order denying his request for a third continuance of his

removal   proceedings        and       granting    voluntary         departure    with    an

alternate order of removal.                   For the reasons that follow, we

deny the petition for review in part and dismiss in part.

               Pursuant to 8 C.F.R. § 1003.29 (2010), the immigration

judge    may    grant    a   continuance          for   good        cause    shown.      The

immigration      judge’s     refusal       to     grant    a    continuance      is     thus

subject to review for abuse of discretion.                           Lendo v. Gonzales,

493 F.3d 439, 441 (4th Cir. 2007).                      When deciding a motion to

continue for the purpose of allowing for a visa petition to be

adjudicated       by     United        States     Citizenship          and    Immigration

Services, the immigration judge’s discretion should be favorably

exercised if the alien establishes a prima facie approvable visa

petition.       See In re Hashmi, 24 I. & N. Dec. 785, 790 (B.I.A.

2009).      However,     the    immigration        judge       is    not    obligated    “to

grant a continuance in every case where there is a pending visa

petition.”       Id.    In determining whether to grant a continuance,

the immigration judge should consider various factors including,

among others, whether other visa petitions have been previously



                                              2
denied, the reasons for the continuance, and any other relevant

procedural factors.           Id. at 790-94.

              We conclude the immigration judge did not abuse his

discretion in denying Takyi’s request for a third continuance of

his   removal       proceedings.           See      id.    at    794     (“[A]    history      of

continuances        being    granted       by    the      Immigration          Judge    for   the

adjudication of a pending I-130, coupled with other relevant

factors,      may    support       a    decision       to       move    forward        with   the

case.”).      Accordingly, we deny in part the petition for review.

To the extent that Takyi raises issues that were not presented

in his administrative appeal to the Board, we lack jurisdiction

to consider those unexhausted claims and dismiss in part the

petition for review.               8 U.S.C. § 1252(d)(1) (2006); Massis v.

Mukasey, 549 F.3d 631, 638, 640 (4th Cir. 2008), cert. denied,

130 S. Ct. 736 (2009).                 Finally, in light of the Board’s order

sua sponte reopening proceedings and remanding this case to the

immigration court, which was issued after the instant petition

for review was filed, we deny as moot Takyi’s request for a

remand to the Board.              We dispense with oral argument because the

facts   and    legal    contentions         are      adequately          presented       in   the

materials     before        the    court    and      argument          would    not     aid   the

decisional process.

                                                                 PETITION DENIED IN PART
                                                                   AND DISMISSED IN PART


                                                3